339 F.2d 261
The WESTERN CASUALTY AND SURETY COMPANY, Appellant,v.UNITED STATES FIDELITY & GUARANTY COMPANY, Appellee.
No. 21216.
United States Court of Appeals Fifth Circuit.
Nov. 20, 1964, Rehearing Denied Dec. 21, 1964.

Vardaman S. Dunn, Jackson, Miss., Cox, Dunn & Clark, Jackson, Miss., of counsel, for appellant.
George H. Butler, Roger C. Landrum, Robert C. Cannada, Jackson, Miss., Butler, Snow, O'Mara, Stevens & Cannada, Jackson, Miss., of counsel, for appellee.
Before TUTTLE, Chief Judge, and JONES and ANDERSON,1 Circuit judges.
PER CURIAM.


1
Two insurance companies having the same risks invoke federal jurisdiction for a determination as to whether there shall be contribution between them in the payment of a loss.  We are persuaded that the controversy was correctly decided by the district court, 235 F.Supp. 915, and its judgment is


2
Affirmed.



1
 Of the Second Circuit, sitting by designation